UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6295


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHANE DOUGLAS SICHTING,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Bruce H. Hendricks, District Judge. (8:16-cr-00181-BHH-1)


Submitted: September 9, 2021                                Decided: September 14, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shane Douglas Sichting, Appellant Pro Se. Justin William Holloway, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shane Douglas Sichting appeals the district court’s orders denying his 18 U.S.C.

§ 3582(c)(1)(A) motions for compassionate release and denying reconsideration. We

review a district court’s order granting or denying a compassionate release motion for

abuse of discretion. United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have

reviewed the record and conclude that the court did not abuse its discretion. The court

denied Sichting’s motions after discussing the applicable 18 U.S.C. § 3553(a) factors and

sufficiently explained the reasons for the denial. See United States v. High, 997 F.3d 181,

188-91 (4th Cir. 2021) (discussing amount of explanation required for denial of

straightforward compassionate release motion). We therefore affirm the district court’s

orders. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2